Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.635 Filed 09/02/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 15-CR-20436-TGB

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 JAQUAN DAVIS                                            18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction
       Upon motion of տ

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.636 Filed 09/02/20 Page 2 of 6




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.637 Filed 09/02/20 Page 3 of 6




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

✔ DENIED after complete review of the motion on the merits.
տ

✔ FACTORS CONSIDERED (Optional)
տ
See addendum.




                                                 3
Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.638 Filed 09/02/20 Page 4 of 6




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    September 2, 2020




                                                4
Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.639 Filed 09/02/20 Page 5 of 6




             ADDENDUM – CONTINUED FROM PAGE 3
As an initial matter, Mr. Davis has exhausted his administrative
remedies within the Bureau of Prisons (“BOP”). See ECF No.67,
PageID.588-92; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir.
2020). Because Mr. Davis’ avenues for relief within the BOP have been
exhausted, the Court has three questions to answer. First, whether
extraordinary and compelling reasons warrant a reduction in sentence.
Second, whether Mr. Davis poses a danger to the community. And third,
whether a sentencing reduction is consistent with the 18 U.S.C. § 3553
factors. United States v. Ammarah, No. 17-20464, 2020 WL 2220008, at
*4 (E.D. Mich. May 7, 2020).
The Government concedes that Mr. Davis’ obesity (he has a Body Mass
Index of 41.1) and asthma treated with albuterol are medical conditions
that qualify as extraordinary and compelling reasons that could justify
release. ECF No. 69, PageID.625. Nevertheless, the Government argues
that the Court should not release Mr. Davis because he would be a danger
to the safety of the community and because a sentence reduction would
not be consistent with the § 3553 factors. USSG § 1B1.13(2). The Court
agrees.
Considering these questions together, the Court notes that Mr. Davis has
a long history of contacts with the criminal justice system, involving prior
violent felony convictions. He was detained after his arrest in this matter,
indicating that there was a finding of danger to the community by the
magistrate judge. Mr. Davis was also on active probation at the time he
committed this offense, and a review of his prior convictions shows that
many of his prior arrests took place when he was on probation or parole.
Neither his prior sentences nor being subject to court supervision were
sufficient to deter Mr. Davis from committing crimes in the past, or from
committing the instant offense. The Court concludes that Mr. Davis’
early release would likely pose a danger to the community.
Consideration of the § 3553 factors also counsels against approving
compassionate release. Mr. Davis’ offense involved the transportation of
a 16-year-old girl from Michigan to Georgia to engage in prostitution
Case 4:15-cr-20436-TGB-MJH ECF No. 70, PageID.640 Filed 09/02/20 Page 6 of 6




throughout multiple states. ECF No. 61. The nature of the offense
involved the sexual exploitation of a minor. The seriousness of this
offense and the fact that it involved harm to a victim demonstrate the
need for a sentence that will be an adequate deterrent both to Mr. Davis
and to others. As to the applicable guideline range, the Court’s sentence
of 96 months represented a departure from the 110-120-month range
found by the Probation Department in the Presentence Report. A further
reduction would not be not consistent with the goals of sentencing,
including those of promoting respect for law and protecting society. Mr.
Davis’ release date is April 4, 2022, which is not far off. See
https://www.bop.gov/imateloc/. And the Court must also recognize and
commend the rehabilitative efforts Mr. Davis has undertaken since he
has been in prison. These include getting his GED, taking numerous
educational and life-skills courses, and creating “The Repair Project,”
which Mr. Davis describes as a web application and social platform that
he designed to address the problems of sex trafficking and to create
community-driven solutions. See ECF No. 67, PageID.599-609. But in
light of all of the factors described above, a reduction to time served would
not adequately reflect the serious nature and circumstances of the crime
or provide Mr. Davis the adequate deterrence to prevent him from
committing new criminal conduct.
Having considered all of the above factors, release is not appropriate.
